Dewey, J.
In answer to the objection, that it is not directly charged in this indictment, that the act attempted by the defendant was an act prohibited by law, it is quite sufficient to say, that, where upon the face of an indictment, the facts charged show that there was an attempt to commit a crime punishable by law, which is of such a character as to come within the Rev. Sts. c. 133, § 12, the offence is well charged. The other grounds, suggested on behalf of the defendant, which are to some extent unfounded in fact, are all equally untenable, and present no sufficient reason for arresting the judgment in this case.